Citation Nr: 0737539	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  02-12 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1954 to May 
1976.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death and 
denied Dependents' Educational Assistance under Chapter 35, 
Title 38, United States Code.  In August 2004 and October 
2005, the Board remanded the claims for additional 
development.


FINDINGS OF FACT

1.  Many years after service, the veteran developed 
amyotrophic lateral scoliosis (ALS), from which he died in 
June 1992.  

2.  ALS was not caused by any incident of service, including 
exposure to herbicide agents, or service in Guam.

3.  At the time of the veteran's death, service connection 
was not established for any disabilities.

4.  The veteran did not die of a service-connected 
disability.






CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2007).

2.  The criteria for Dependents' Educational Assistance have 
not been met.  38 U.S.C.A. §§ 3501, 3510 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including ALS, if they are shown to 
be manifest to a degree of 10 percent or more within one year 
following the veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2007), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
ALS, however, is not among the diseases subject to such 
presumptive service connection.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2007).  The United 
States Court of Appeals for the Federal Circuit, however, has 
determined that an appellant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The veteran died in June 1992.  A July 1992 death certificate 
listed his cause of death as ALS.  There were no other 
conditions listed as contributing to death but not resulting 
in the underlying cause.
The veteran was not service-connected for any condition prior 
to his death.  The appellant contends that the veteran's ALS 
was the result of his active service, and specifically was 
related to exposure to Agent Orange during service.  
Alternatively, she asserts that his ALS was the result of 
service in Guam.  She asserts that she is accordingly 
entitled to service connection for the cause of his death.  

The evidence of record does not show that the veteran 
developed ALS, or any other neurological disorder while in 
service or within any applicable presumptive period following 
his service.  While the evidence of record indicates that the 
veteran's ALS may have existed prior to the initial clinical 
diagnosis in June 1991, the first evidence of treatment for 
ALS is not dated until June 1991, many years after the 
veteran's separation from service.  Because ALS was not 
diagnosed within the applicable one year presumptive period 
following his separation from service, service connection for 
the cause of the veteran's death on a presumptive basis is 
not warranted.  38 C.F.R. § 3.309.  

While the veteran in this case had service in Vietnam and may 
therefore be presumed to have been exposed to Agent Orange, 
he was not diagnosed with a disease that has been shown to 
have a positive association with exposure to herbicides.  ALS 
has not been classified as a disease for which presumptive 
service connection is warranted, based upon exposure to 
herbicide agents.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.309(e).  
The Board finds that because the veteran was not diagnosed 
with a disease or disorder that has been determined to have a 
positive association with exposure to herbicide agents, 
service connection for the cause of his death as secondary to 
exposure to Agent Orange is not warranted on a presumptive 
basis.  38 C.F.R. § 3.309(e).   

The Board now turns to the issue of whether service 
connection for the cause of the veteran's death is warranted 
based on direct causation.  

The claimant has submitted medical articles and an undated VA 
letter in support of her claim demonstrating that a study had 
been initiated regarding the development of Parkinsonism-
dementia complex (PDC) and ALS in servicemen who had been 
stationed in Guam during World War I.  The Board notes that a 
medical article "can provide important support when combined 
with an opinion of a medical professional" if the medical 
article or treatise evidence discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated 
lay medical opinion.  Mattern v. West, 12 Vet. App. 222 
(1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. 
West, 11 Vet. App. 509 (1998).  In this case, however, while 
the veteran did have service in Guam, the letter submitted by 
the appellant stated only that while there seemed to be a 
correlation between the development of PDC and ALS and an 
exogenous toxic element, cycad, which grew only on Guam and 
neighboring islands, extensive epidemiological research had 
yet to identify the causes of the high incidences of PDC and 
ALS among those native to Guam.  Additionally, that letter 
was not accompanied by the opinion of a medical expert 
linking service in Guam to the veteran's subsequent 
development of ALS.  Additionally, while this letter supports 
a finding that a higher than typical number of Guamanians 
develop ALS and that some of the servicemen who were 
stationed in Guam during World War I may have been exposed to 
an agent that was felt to possibly be linked to the 
development of ALS, this letter does not support a finding 
that the veteran himself was exposed to cydac or that he 
developed ALS as a result of such exposure.  For the same 
reasons, the medical articles submitted by the appellant do 
not support a finding that the veteran developed ALS as a 
result of his military service.  Accordingly, neither the 
medical articles nor the letter supports the appellant's 
claim for service connection for the cause of the veteran's 
death, to include as secondary to service in Guam.

The evidence of record demonstrates that while the veteran's 
ALS may have existed prior to the initial clinical diagnosis, 
the first clinical evidence of a diagnosis of or treatment 
for ALS is dated in June 1991.  At no time has any physician 
related the veteran's ALS to his active service, to include 
to exposure to herbicide agents or service in Guam.

Next, the veteran's service medical records do not show that 
he developed ALS or any chronic neurological conditions while 
in service, nor is there medical evidence of symptoms 
associated with ALS for more than 15 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for or 
complaints related to ALS during the veteran's period of 
active service.  As there is no evidence of treatment for or 
complaints related to ALS during service, the Board finds 
that a VA medical opinion is not required in this case.  
Finally, there is no probative evidence establishing a 
medical nexus between military service, to include service in 
Guam or exposure to herbicide agents, and the veteran's cause 
of death, as discussed above.  Thus, service connection for 
the cause of the veteran's death is not warranted.

The Board has considered the appellant's assertions that the 
veteran's cause of death was related to his service, 
including exposure to herbicide agents and service in Guam.  
However, as a layperson, the appellant is not competent to 
give a medical opinion on a diagnosis or etiology of a 
disorder.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 
Vet. App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  

In sum, the evidence shows that the veteran developed ALS 
which led to his death many years after service.  This fatal 
condition was not service-connected, nor does any probative 
medical evidence of record demonstrate that it was caused by 
any incident of service.  The weight of the evidence shows 
that no disability incurred in or aggravated by service 
either caused or contributed to the veteran's death.  As the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Dependents' Educational Assistance

Chapter 35 of Title 38 of the United States Code provides for 
educational assistance for all eligible persons.  38 U.S.C.A. 
§ 3510 (West 2002).  Generally, an eligible person is a child 
or surviving spouse of a person who died of a service-
connected disability; or a child, spouse, or surviving spouse 
of a person has, or died from, permanent, total disability 
resulting from a service-connected disability.  38 U.S.C.A. § 
3501(a) (West 2002).

In this case, at the time of his death, the veteran was not 
service-connected for any disability.  Therefore, he had no 
permanent, total service-connected disability.  As discussed 
above, the evidence does not show that the veteran died from 
a service-connected disability.  Accordingly, the appellant 
is not an eligible person as defined by statute for purposes 
of establishing entitlement to Dependents' Educational 
Assistance.  Accordingly, the claim must be denied for lack 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004, August 
2004, and October 2005; a rating decision in January 2002; a 
statement of the case in August 2002; and supplemental 
statements of the case in April 2004 and July 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2007 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance benefits 
under 38 U.S.C. Chapter 35 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


